DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to applicant’s RCE with amendment and arguments filed 09/06/2021.
Status of Claims 
	In applicant's amendments, claim 1 was amended.  Claims 1-12 are currently pending and considered below. An action on the merits now follows.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, lines 6-8 recite “the pair of bars graspable by the user to lift the pair of bars without lifting the treadmill and thereby lift the weight stack”. The specifications do not describe “lifting” the bars and thereby lifting the weight stack. ¶ 24 only states that “When pushed, the weight stack is raised slightly”. The specifications only recite pushing the bars not lifting the bars. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4-8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20070232463 A1 (Wu) in view of US 20110281691 A1 (Ellis).
	Regarding Independent Claim 1, Wu discloses an exercise system comprising: 
	a treadmill (base 1), the treadmill comprising a track (belt 21), the treadmill comprising a weight stack (weight stack 41), the weight stack coupled to: 
	a harness (connection member 54) coupleable to a user (“connection member 54 is in a form of a belt which is attached to the user's body” ¶ 13), the harness constructed to simulate pulling a weighted sled when coupled to the user as the user utilizes the treadmill (“the users can lift and maintain the weights at a desired height while running on the endless belt.” ¶ 3; the user is capable of lifting the weight stack and simulating pulling a weight sled); 
	and a handle graspable by the user (Figure 1: Annotated), the handle comprising a pair of bars (see Figure 1 wherein the handles comprise a left and right bar), 
	the handle constructed to simulate pushing a weighted sled when the user grasps the handle as the user utilizes the treadmill (see Figure 3 for the user utilizing the handles, the user is capable of pushing on the handles while running simulating pushing a weighted sled).  

    PNG
    media_image1.png
    614
    744
    media_image1.png
    Greyscale

Figure 1: Wu Annotated
	Wu discloses the invention as substantially claimed, see above. Wu further discloses that the device is intended to provide the combination of a treadmill and weight training exercises wherein the weight training exercises comprising pulling on handles to lift weights (Paragraphs 2 and 3). Wu does not disclose the pair of bars graspable by the user to lift the pair of bars without (see 112(a) above, in as much as applicant has shown the handles are pushed forward, not lifted, which in turn lifts the weight stack).

    PNG
    media_image2.png
    213
    406
    media_image2.png
    Greyscale

Paragraphs 2 and 3: Wu
	Ellis teaches an analogous treadmill exercise device solving the same issue of combining a treadmill with weight training exercises (¶ 3: Ellis) comprising: 

    PNG
    media_image3.png
    362
    374
    media_image3.png
    Greyscale

Figure 11: Ellis
(belt platform 34), the treadmill comprising a track (moving belt 20), the treadmill comprising a weight (weight 316; “The resistance mechanism can be set by the user U to a specific amount, such as for example 10 kilograms, comparable to known resistance mechanism such as weight stacks” ¶ 182), the weight coupled to: 
	a handle graspable by the user (pushing and pulling means 16 with cable 302), the handle comprising a pair of bars (handles 16A, 16B with console arms 212A, 212B), the pair of bars graspable by the user (see Figure 12 for the user grasping the handles 16A, 16B) to lift the pair of bars without lifting the treadmill and thereby lift the weight stack (in as much as applicant has shown the handles 16A, 16B are pushed forward, see Figures 12-13, whereby the weight 316 is lifted upwards via the attached cable between the handles and weight just as applicants invention),
	the handle constructed to simulate pushing a weighted sled when the user grasps the handle as the user utilizes the treadmill (“resistance effect to the user. Thus, when the user pushes or pulls on the pushing and pulling means” ¶ 18; the handles are pushed by the user while utilizing the treadmill).  
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Wu’s handles to include pivotably attached handles 16A, 16B with a cable and pulleys attached between the handles and weight stack, as taught by Ellis, in order to simulate both pushing and pulling exercises (¶ 3: Ellis) and further provide weight training for the arms to diversify the users workout.
	Regarding Claim 4, Wu in view of Ellis further discloses the system of claim 1, wherein: the weight stack is adjustable via a pin (Figure 3: Annotated).  

    PNG
    media_image4.png
    429
    284
    media_image4.png
    Greyscale

Figure 3: Wu Annotated
	Regarding Claim 5, Wu in view of Ellis further discloses the system of claim 1, wherein: the weight stack is coupled to the harness via a system of pulleys (pulleys 52, 521 522, 62; See Figure 2: Wu).  
	Regarding Claim 6, Wu in view of Ellis further discloses the system of claim 1, wherein: the weight stack is coupled to the handle via a system of pulleys (pulleys 304, 306, 308; Figure 11: Ellis).  
	Regarding Claim 7, Wu in view of Ellis further discloses the system of claim 1, wherein: the treadmill comprises guiderails graspable by the user (posts 11; the user is capable of gripping posts 11).  
	Regarding Claim 8, Wu in view of Ellis further discloses the system of claim 1, wherein: the track of the treadmill comprises an adjustable incline (see Figure 4; the track of the treadmill can be incline upwards for storage).  
	Regarding Claim 10, Wu in view of Ellis further discloses the system of claim 1, wherein: the track of the treadmill comprises an adjustable resistance (“a pre-set number of weights 41” ¶ 14; the user is capable of adjusting the amount of resistance by selecting the number of weights lifted).  
	Regarding Claim 12,  Wu in view of Ellis further discloses the system of claim 1, wherein: the treadmill comprises a hook (link 61) constructed to retain the harness when the harness is not in use (see Figure 4 wherein the link 61 is bent upwards at an angle hanging and holding the harness when not in use).   
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 20070232463 A1 (Wu) in view of US 20110281691 A1 (Ellis) in further view of US 20200030659 A1 (Xing).
	Regarding Claim 2, Wu in view of Ellis discloses the system of claim 1 as substantially claimed, see above. Wu does not disclose wherein the treadmill comprises a brake activator that is constructed to, responsive to a user action with the brake activator, stop motion of the track via a brake coupled to the brake activator.  
	Xing discloses an analogous treadmill device solving the same issue of providing adjustable resistance comprising a treadmill (Figure 7), the treadmill comprising a track (Figure 7), wherein the treadmill has a motor (“when the tread of the treadmill is driven by a motor” ¶ 33), 
	wherein: the treadmill comprises a brake activator (handle 9; “handle 9 may be controlled by a user according to one's own demand at any time during the using, so that the magnetic assembly 4 may be rotated close to a center of the metal disk 3, in order to increase the resistance to the movement and enhance the exercise intensity” ¶ 40) that is constructed to, responsive to a user action with the brake activator, stop motion of the track via a brake (magnetic assembly 4 ; “when the resistance is applied to the metal disk by the magnetic assembly, the rotational speed of the metal disk may be reduced therewith, and a great brake action may be produced” ¶ 51; the magnetic assembly 4 is a braking assembly capable of stopping the track) coupled to the brake activator (”movement of transmission mechanism may be hindered through imposing the magnetic force to the metal disk” ¶ 41). It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Wu’s motor with a magnetic assembly 4 with handle 9, as taught by Xing, in order to allow the user to change the resistance of the movement of the track in meet the user’s demand for different exercise intensities (¶ 40).
	Regarding Claim 3, Wu in view of Ellis discloses the system of claim 1 as substantially claimed, see above. Wu does not disclose wherein the treadmill comprises a brake activator that is constructed to, responsive to a user action with the brake activator, stop motion of the track via a brake coupled to the brake activator, wherein the brake utilizes magnetic resistance.  
	Xing discloses an analogous treadmill device solving the same issue of providing adjustable resistance comprising a treadmill (Figure 7), the treadmill comprising a track (Figure 7), wherein the treadmill has a motor (“when the tread of the treadmill is driven by a motor” ¶ 33), 
	wherein: the treadmill comprises a brake activator (handle 9; “handle 9 may be controlled by a user according to one's own demand at any time during the using, so that the magnetic assembly 4 may be rotated close to a center of the metal disk 3, in order to increase the resistance to the movement and enhance the exercise intensity” ¶ 40) that is constructed to, responsive to a user action with the brake activator, stop motion of the track via a brake (magnetic assembly 4 ; “when the resistance is applied to the metal disk by the magnetic assembly, the rotational speed of the metal disk may be reduced therewith, and a great brake action may be produced” ¶ 51; the magnetic assembly 4 is a braking assembly capable of stopping the track) coupled to the brake activator (”movement of transmission mechanism may be hindered through imposing the magnetic force to the metal disk” ¶ 41), wherein the brake utilizes magnetic resistance (magnetic assembly 4). It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Wu’s motor with a magnetic assembly 4 with handle 9, as taught by Xing, in order to allow the user to change the resistance of the movement of the track in meet the user’s demand for different exercise intensities (¶ 40).
	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 20070232463 A1 (Wu) in view of US 20110281691 A1 (Ellis) in further view of US 20160166879 A1 (Dilli et al; henceforth Dilli).
	Regarding claim 9, Wu in view of Ellis discloses the system of claim 1 as substantially claimed, see above. Wu does not disclose wherein: the track of the treadmill comprises an adjustable incline via pinned legs.  
	Dilli teaches an analogous exercise treadmill device (Figure 1) comprising a treadmill (Figure 1) wherein a track of the treadmill (treadmill belt 14) comprises an adjustable incline via (adjustable feet 15, Figure 3; “The adjustable feet are used to level the treadmill, as known in the art” ¶ 23; in as much as applicant has shown see the upper portion of the feet 15 being a slender piece of solid material and therefore are a pin and are capable of adjusting the incline of the treadmill).  It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Wu with adjustable feet, as taught by Dilli, in order to level the treadmill (¶ 23). 

    PNG
    media_image5.png
    178
    289
    media_image5.png
    Greyscale

Figure 3: Dilli Annotated
	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 20070232463 A1 (Wu) in view of US 20110281691 A1 (Ellis) in further view of US 20160001119 A1 (Jue et al; henceforth Jue).
	Regarding claim 11, Wu in view of Ellis discloses the system of claim 1 as substantially claimed, see above. Wu further discloses the weight stack is lowered via gravity (see Figures 2 and 3 wherein the weight stack lowers due to gravity). Wu in view of Ellis does not disclose wherein the weight stack is lowered via a hydraulic cylinder.
	Jue teaches an analogous treadmill exercise device as Wu in the same field of endeavor of vertical array of selectable weights comprising a weight stack (“weight stack used in unweighting the user” ¶ 19) is lowered via a hydraulic cylinder (“a selectively responsive element positioned between the user and the unweighing device” & “selectively responsive element can be attached in series with a cable” & “responsiveness of the selectively responsive element can be provided by a spring, a pneumatic cylinder, a hydraulic cylinder” ¶ 19; in as much as applicant has shown the hydraulic cylinder is between a weight stack and the user on a cable and would be capable of assisting in lowering the weight stack with gravity; see Figure 9 for location Z on the cable between the user and weight stack). It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Wu’s cable to include a selectively responsive element that is a hydraulic cylinder, as taught by Jue, in order to provide a dampening frequency to the motion of the weight stack due to motion of the hips while on the treadmill (¶ 19).
	Response to Arguments
Applicant’s arguments with respect to claims 1- 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on Monday - Thursday 7:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784